Case 2:20-cv-02136-JCM-EJY Document 15
                                    13 Filed 02/05/21
                                             02/02/21 Page 1 of 5
Case 2:20-cv-02136-JCM-EJY Document 15
                                    13 Filed 02/05/21
                                             02/02/21 Page 2 of 5
Case 2:20-cv-02136-JCM-EJY Document 15
                                    13 Filed 02/05/21
                                             02/02/21 Page 3 of 5
Case 2:20-cv-02136-JCM-EJY Document 15
                                    13 Filed 02/05/21
                                             02/02/21 Page 4 of 5
Case 2:20-cv-02136-JCM-EJY Document 15
                                    13 Filed 02/05/21
                                             02/02/21 Page 5 of 5




                                     February 5, 2021
